DISSENTING OPINION
SIMMS, Justice,
dissenting:
Today the majority encroaches upon the sanctity and finality of fairly-held elections. By holding that a registered voter can come into a district court over a year-and-a-half after an election and cause it to be invalidated even though no evidence of fraud or corruption exists and even though such actions are prohibited by statute (26 O.S.1981, § 8-109), the majority is in essence thwarting the vote of those who did vote in the election, rendering the sovereign will of the people meaningless, and disrupting the flow of governmental services to citizens. Therefore, I must respectfully dissent from the majority’s decision.
I
The majority holds that the notice requirements of Section 901.3 must be strictly complied with in order to have a valid election. This pronouncement flies in the face of previous rulings of this Court which found substantial compliance with notice requirements to be sufficient in contests brought after the election. The majority makes no attempt to distinguish previous cases governing this issue nor give persuasive reasons why this long-standing law should be overruled. The established law as laid down by this Court is, for all practical purposes, ignored by the majority.
In Gardner v. Scott, 205 Okl. 333, 237 P.2d 863, 866 (1951), this Court applied the well-settled rule announced in Town of Grove v. Haskell, 24 Okl. 707, 104 P. 56 (1909),
“that all reasonable presumptions are in favor of the regularity of elections and that they are not to be held void unless clearly illegal; that statutory requirements are provided in order that elections may be lawfully and fairly held and that people entitled to participate therein may do so. The end to be accomplished in every case, not the means, is the chief purpose of the law. Elections are the ultimate expression of the sovereign will. When fairly expressed — that is, free from taint of fraud or charges of improper conduct — it is the duty of courts to sustain them, where it can be done by a liberal construction of the laws relating to elections rather than defeat them by requiring a rigid conformity to law.”
See also, Wadsworth v. Neher, 138 Okl. 4, 280 P. 263, 264 (1929); McCarter v. Spears, 157 Okl. 168, 11 P.2d 489, 491 (1932); State ex rel. McNeill v. Long, 178 Okl. 409, 63 P.2d 60, 62 (1936); Hembree v. City of Stilwell, Okl., 597 P.2d 1218, 1220 (1979); *770Quinn v. City of Tulsa, Okl., 777 P.2d 1331, 1338 (1989).
Gardner also reaffirmed the earlier holding of Lamb v. Palmer, 79 Okl. 68, 191 P. 184 (1920), in which the Syllabus by the Court reads
“The general rule is, where the statute does not in express terms declare an election void for violation of certain statutory provisions, the election will be sustained, and the violation of the statute will be treated as an irregularity going to the form, instead of to the substance, where, from all the facts, the court concludes that, in spite of the departure from statutory requirements, a full and fair ballot has been cast, and a true and fair return of the entire election has been canvassed and made.” 237 P.2d, at 866.
See also McNeill, supra; Wallace v. Excise Board of Bryan County, 91 Okl. 101, 216 P. 654, 656 (1923).
Title 19 O.S.1981, § 901.3 does not in its express terms declare the election void in the event the notice provisions contained therein are violated. Therefore, under the law of this state, the failure to comply with the provisions of Section 901.3 is to be considered an irregularity going to the form rather than the substance of the provisions since there was no showing that the election was unfair.
We have specifically held that statutory provisions fixing time and manner of giving notice of elections are mandatory and will be upheld strictly in a direct action brought PRIOR to the election. State ex rel., McNeill v. Long, 178 Okl. 409, 63 P.2d 60, 62 (1932). However, these same provisions are to be construed as merely directory when an action is instituted AFTER the election is held because an expression of the sovereign will has intervened. Id. Once this sovereign will is fairly expressed, the Court must sustain it by upholding the election in the absence of fraud or corruption. McNeill, supra;1 Hembree, supra. See also Cooper v. Dix, Okl., 771 P.2d 614, 617 (1989); Keltch v. Alfalfa County Election Bd., Okl., 737 P.2d 908, 911 (1987).
The majority, using the same pen, recently affirmed the principle that we are to indulge every presumption in favor of the validity of the election, and where possible, utilize a liberal rather than a narrow statutory construction to sustain the election’s validity. Cooper, supra; Keltch, supra. Moreover, the majority’s opinion in Keltch states
“An election not clearly illegal, will be upheld. No allegations of fraud or corruption have been made. As a general rule, if there are no such allegations and only statutory informalities are involved, the results of the election should not be invalidated. This rationale is premised primarily in the interest the electorate has in having its votes count and, secondarily, in the expense involved in conducting a second election. Just as there must be a point at which litigation must be determined to protect the rights of the respective litigants, so too, must there be a time when elections are determined to be final in order to protect the interests of the electorate — that time comes when an election can be determined with mathematical certainty.” 737 P.2d, at 911.
Hence, the most recent rulings from this Court concerning the issues before us do not support the position that the majority takes.
This case was tried to the district court. Besides finding no proof of fraud, the trial court also found the following:
Notice of public hearing on organization of the Oak Cliff Fire Protection District was published in the Guthrie Daily *771Leader. Notices of election were placed in public places by the Election Board as required by law. Flyers containing the date of the election were distributed in the area to be affected by the election. The date of the election was contained in publication of the notice for sealed bids concerning the ballots for the election. There was some media coverage of the proposed election. All witnesses stated that they would have read the notice of the election in one of the newspapers of general circulation or they would have been notified by friends who subscribed to one of the newspapers. However, none of the witnesses read any of the publications contained in the Defendants’ [appellees’] exhibits.
Based upon these findings, the district court concluded that although there was not strict compliance with the statutory requirements of 19 O.S.1981, § 901.3, under all of the facts and circumstances there was substantial compliance with the statute. The trial court upheld the election because the appellants failed to show by a preponderance of the evidence that the election’s outcome would have been different had notice of the election been published in a newspaper of general publication in the territory to be affected. The testimony given at trial clearly supports the trial court’s conclusion, and there was competent evidence to fairly warrant the conclusion of the trial court. Turlington v. Summers, 162 Okl. 13, 18 P.2d 865, 867 (1933).
In addition to the court’s findings of fact, testimony indicated that the election received media attention from local and statewide newspapers as well as one television station. Moreover, though the trial court did not consider it, testimony showed that flyers concerning the election were sent home with school children to give to their parents.
This Court held in Gardner v. Scott, 205 Okl. 333, 237 P.2d 863, 866 (1951), that “substantial compliance” with an election notification and declaration statute was all that was required. Furthermore, in Ratliff v. State ex rel., Woods, 79 Okl. 152, 191 P. 1038, 1039, we stated:
“This court in a long line of cases has held that the notice in special elections is directory and not mandatory, and that a substantial compliance renders the election valid, and in the absence of allegations and proof that a sufficient number of voters were not notified of the election and did not actually participate therein to have changed the result, the election would not be held void.” (Emphasis added)
In Matter of Estate of Lahr, Okl., 744 P.2d 1267, 1271 (1987), this Court held
“Substantial compliance with a statute is not shown unless it appears that the purpose of the statute has been served.”
The clear purpose of Section 901.3 is to make the electorate aware of the upcoming election. Though appellees did not comply with the statute letter by letter, the record indicates that they substantially complied with the purpose of the statute and attempted to make those citizens affected by the fire protection district election aware that it was going to be held.
Furthermore, testimony by the secretary for the Logan County Election Board revealed that a similar special election, the Logan County Health Department mill levy election, was held eight months after the fire protection district election. She also stated that more voters were registered in the district for this second election, yet only forty-six voters from the precincts encompassing the Oak Cliff Fire Protection District voted in the second election. Of the thirty witnesses who testified at the election contest trial, only three voted in the Logan County Health Department mill levy election.
Using the two thousand registered voters figure, as the majority did, the turnout of voters for this second election computes as approximately 2.3%. How can the majority hold that an estimate of 10% of the registered voters actually casting a ballot in the fire protection district election evidences a lack of sufficient notice when these same precincts had a 2.3% turnout for another special election? If anything, *772these figures evidence the typicality of poor turnouts by voters for special elections held in these particular precincts.
In Quinn v. City of Tulsa, Okl., 777 P.2d 1331, 1341 (1989), we declared:
“The power of the people to speak through their ballots is sacrosanct. No court should be permitted to declare an election void nor to enjoin the result mandated by that election unless a contestant can prove conclusively, by clear and convincing evidence that the result of that election would have been substantially different but for the unlawful acts of public officials.”
See also Town of Grove v. Haskell, 24 Okl. 707, 104 P. 56, 59 (1909) (plaintiff in contest action has burden not only to prove irregularity in election but also that the irregularity resulted in substantial prejudice); Ratliff v. State ex rel., Woods, 79 Okl. 152, 191 P. 1038, 1039 (in absence of proof that a sufficient number of voters were not notified of election and did not actually participate so as to change the result, election will not be invalidated).
The record indicates that two hundred sixteen people voted in the election. One hundred fifty-five were for it and sixty-one were opposed to it. Thirty witnesses testified at trial that they did not vote in the election, did not have notice of the election, and would have voted in the election had they known about it. Adding these thirty “votes” to the sixty-one opposing the district makes ninety-one votes in opposition to the district’s creation. Title 19 O.S.1981, § 901.4 requires a “YES” vote of three-fifths (or sixty percent) of the voters in order to create the district. Even with the addition of these other thirty votes, the question would pass by sixty-two percent. Consequently, the outcome would not change if the plaintiffs’ and complaining witnesses’ “votes” against the creation of the district were added to the results.
The majority cites to no Oklahoma case which supports the holding in Part I of their opinion, and relies on dicta found in cases from other jurisdictions as well as inapplicable annotations to support its holding. One such citation is to the annotation found at 119 A.L.R. 661. Therein, the writer refers to this court’s holding in McNeill, and notes that the law in Oklahoma is that after the election is held, statutory and constitutional requirements as to notice are directory, unless the electorate is prevented from giving a free expression of will due to a failure to give notice. See: Annot., 119 A.L.R. 662, 668 (1939). Several other states have come to the same conclusion as a complete reading of the annotation shows. The plaintiffs have made no showing that a free expression of sovereign will was not accomplished by the election.
The majority also cites Veterans’ Finance Comm. v. Betts, 11 Cal.Rptr. 103, 106, 55 Cal.2d 397, 359 P.2d 471, 474 (1961), McNair v. Achord, 215 Ga. 540, 111 S.E.2d 236, 238 (1959), and another annotation to support the statement that if the statutory notice is not given, then “voters may well be unaware that an election is being held at all.” See footnote 13 of majority opinion. Nowhere in the cited cases is such a statement made and the annotation makes this statement on the grounds that notice of an election to fill a vacancy in public office is necessary because “the happening of a vacancy is unpredictable and uncertain.” Annot., 158 A.L.R. 1185, 1185 (1945). In the case at bar, notice of a hearing on the petition for a fire protection district was clearly published to the letter of the law. Moreover, various forms of other notice were given concerning the election so that the election was not an “unpredictable” or “uncertain” occurrence.
II.
I agree with the majority’s holding in Part II of its opinion to the extent that it finds that 26 O.S.1981, § 8-109 prohibits this election contest action. I further agree that because no statutory remedy exists to provide for contest actions for elections other than “those in which candidates are seeking office,” we must look to equity for possible redress. However, I disagree with the majority’s treatment of the equity issue. To say that this action, brought TWENTY (20) MONTHS after an election is not barred by the doctrine of *773laches is clearly erroneous. Such a determination invariably violates the principle that this Court should indulge every presumption in favor of upholding an election. Cooper, supra; Keltch, supra; City of Tecumseh v. City of Shawnee, 148 Okl. 128, 297 P. 285, 294 (1931).
We held in Wickersham v. State Election Board, Okl., 357 P.2d 421, 424 (1960), that the right to contest an election may be lost by laches or inexcusable delay. See also Martin v. McGarr, 27 Okl. 653, 117 P. 323 (1910); 29 C.J.S. Elections, § 260, p. 372. Moreover, in McNeill, this Court, in affirming the trial court’s judgment against the contestants, emphasized the fact that the election contestants did not bring their action until sixteen months after the election. See 63 P.2d, at 63. The delay in bringing the contest action weighed against the contestants in the Court’s decision against them.
Appellants’ delay of twenty months before bringing their election contest is inexcusable, especially since some of the plaintiffs and witnesses knew of the election well before the action was brought in August of 1984. Testimony by the plaintiffs’ own witnesses suggested that some of the plaintiffs knew about the election the day it was held while others found out about within a week of its occurrence. One witness stated that she discussed the election with several of the plaintiffs at a neighborhood association meeting held in the Spring of 1983 shortly after the election. Further testimony by the secretary of the Logan County Election Board indicated that many of the plaintiffs came to the Election Board offices inquiring as to the election as early as December of 1982 and the Spring of 1983. The evidence at trial supports a finding that the plaintiffs were aware of the election at least a year-and-a-half before they filed the election contest action.
The majority finds that the contestants did not become aware of the election until December of 1983 when they received their tax assessments. Even assuming, arguen-do, that this were true, the contest was not instituted until eight months later. It is acknowledged that phone calls and visits were made to officials about the election and the district. However, these contacts were late in coming and do not bar the application of the doctrine of laches. During the delay, the fire protection district not only incurred debts and purchased equipment, but also began operating under authority of law and in plain view of appellants. Many government officials and employees relied on the election result and acted in accordance with the majority vote for several months before any opposition was forthcoming. These officials and governmental entities must be able to depend upon the finality of elections because they exist by reason of the sovereign will of the people of the district which grants them the right to incur debts, buy equipment and make decisions affecting fire protection in the area.
Additionally, the district officials sent letters containing information about the fire protection district created by the election to the homes within the district about a month after the election. Therefore, the plaintiffs were obviously aware that an election had been held long before their contest action was filed, another factor which militates in favor of the laches bar against contees-tants.
Important questions are inherent in the case at bar. For instance, what will become of the debts incurred, equipment purchased and fire stations built by the fire protection district if the election is overturned? How do the people and the governmental entities deal with the purchases, encumbrances and obligations of an entity that no longer exists? The majority’s holding does not take such essential, considerations into account.
For these reasons, I would affirm the trial court and uphold the free expression of the sovereign will of the people.
I am authorized to state that Justice LAVENDER and Justice DOOLIN join with me in this Dissenting Opinion.

. In McNeill, this Court affirmed the trial court’s judgment for defendants in an election contest action on the grounds that, inter alia, the plaintiffs failed to prove that lack of compliance with statutory notice requirements had an impact on the election results and failed to prove the existence of any fraud in the conduct of the election. Therein, we held as follows:
“No fraud is alleged or proved in this action. No showing is made that the failure to give the full notice required by law operated in any manner to change the result of the election. * * * It does not appear that any effort was made on behalf of the proponents of the initiated measure to secure a postponement of the election in order that further notice could be given ...” 63 P.2d, at 63.